
	

113 HR 2632 IH: School-based Health Centers Program Reauthorization Act of 2013
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2632
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mrs. Capps (for
			 herself, Mrs. Napolitano,
			 Mr. Rangel,
			 Ms. Lee of California,
			 Ms. Roybal-Allard,
			 Mr. McGovern,
			 Mr. Sarbanes,
			 Ms. Brownley of California,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Levin, Ms. DeLauro,
			 Ms. Schakowsky,
			 Mr. Polis,
			 Mr. Honda, and
			 Ms. Esty) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend section 399Z–1 of the Public Health Service Act
		  to extend for 5 years the authorization of appropriations for operational
		  grants under the school-based health centers program.
	
	
		1.Short titleThis Act may be cited as the
			 School-based Health Centers Program Reauthorization Act of
			 2013.
		2.5-year extension
			 of authorization of appropriations for operational grants under the
			 school-based health centers programSection 399Z–1(l) of the Public Health
			 Service Act (42 U.S.C. 280h–4(l)) is amended by striking through
			 2014 and inserting through 2019.
		
